62 F.3d 1414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Toney F. EDWARDS, Plaintiff-Appellant,v.Togo D. WEST, Jr., Secretary of the United States Army,Defendant-Appellee.
No. 95-1852.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 10, 1995.

Toney F. Edwards, Appellant Pro Se.  Eileen Coffey Moore, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC, for Appellee.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to amend the judgment and from the district court's order granting summary judgment to Defendants in his employment discrimination action.*  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Edwards v. West, No. CA-93-69-BR-3-3 (E.D.N.C. Mar. 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The notice of appeal is timely only as to the district court's order denying Appellant's motion to amend the judgment, which the district court treated as a Fed.R.Civ.P. 60(b) motion